Title: From Thomas Jefferson to George Washington, 17 July 1793
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia July 17. 1793.

According to the desire expressed in your letter of June 30. I called together Doctr. Thornton, Mr. Hallet, Mr. Hoben, and a judicious undertaker of this place, Mr. Carstairs, chosen by Dr. Thornton as a competent judge of the objections made to his plan of the Capitol for the City of Washington. These objections were proposed and discussed on a view of the plans: the most material were the following.
1. The intercolonnations of the western and central peristyles are too wide for the support of their architraves of Stone: so are those of the doors in the wings.
2. The colonnade passing through the middle of the Conference room has an ill effect to the eye, and will obstruct the view of the members: and if taken away, the cieling is too wide to support itself.
3. The floor of the central peristyle is too wide to support itself.
4. The stairways on each side of the Conference room want head-room.
5. The windows are in some important instances masked by the Galleries.
6. Many parts of the building want light and air in a degree which renders them unfit for their purposes. This is remarkably the case with  some of the most important apartments, to wit, the chambers of the Executive and the Senate, the anti-chambers of the Senate and Representatives, the Stair-ways &c. Other objections were made which were surmountable, but those preceding were thought not so, without an alteration of the plan.
This alteration has in fact been made by Mr. Hallet in the plan drawn by him, wherein he has preserved the most valuable ideas of the original and rendered them susceptible of execution; so that it is considered as Dr. Thornton’s plan reduced into practicable form. The persons consulted agreed that in this reformed plan the objections before stated were entirely remedied; and that it is on the whole a work of great merit. But they were unanimously of opinion that in removing one of the objections, that is to say, the want of light and air to the Executive and Senate Chambers, a very capital beauty in the original plan, to wit, the Portico of the Eastern front, was suppressed, and ought to be restored; as the recess proposed in the middle of that front instead of the Portico projecting from it, would probably have an extreme ill effect. They supposed that by advancing the Executive chamber, with the two rooms on it’s flanks, into a line with the Eastern front, or a little projecting or receding from it, the Portico might be re-established, and a valuable passage be gained in the center of the edifice, lighted from above, and serving as a common disengagement to the four capital apartments, and that nothing would be sacrificed by this but an unimportant proportion of light and air to the Senate and Representatives rooms; otherwise abundantly lighted and aired.
The arrangement of the windows in front on different levels was disapproved, and a reformation of that circumstance was thought desirable though not essential.
It was further their opinion that the reformed plan would not cost more than half what the original one would.
I need not repeat to you the opinions of Colo. Williams an undertaker also produced by Dr. Thornton, who on seeing the plans and hearing the objections proposed, thought some of them removeable, others not so, and on the whole that the reformed plan was the best. This past in your presence, and with a declaration at the same time from Col. Williams that he wished no stress to be laid on opinions so suddenly given. But he called on me the day after, told me he had considered and conferred with Dr. Thornton on the objections, and thought all of them could be removed but the want of light and air in some cases. He gave me general ideas of the ways in which he would remove the other objections, but his method of spanning the intercolonnations with secret arches of brick, and supporting the floors by an interlocked framing appeared to me totally inadequate; that of unmasking the windows by  lowering the Galleries was only substituting one deformity for another, and a conjectural expression how head-room might be gained in the Stairways shewed he had not studied them.
I have employed Mr. Carstairs to calculate the cost of the whole masonry of the building, according to the Philadelphia prices, because the cost of the walls of a building furnishes always a tolerable conjecture of the cost of the whole, and because I thought that a statement in detail of the Philadelphia prices of materials and work might be of some value to the Commissioners. I have the honor to be with the most perfect esteem and respect, Sir Your most obedient & most humble Servant.

Th: Jefferson

